IN TI-[E UNITED STATES DISTRICT COURT

FOR TI-]E DISTRICT OF DELAWARE

 

VLSI TECHNOLOGY LLC,
Plaintiff,
V. Civil Action No. 18-966-CFC
fNTEL CORPORATION, .
Defendant.
MEMORANDUM ORDER

 

WHEREAS, the Court has considered the parties’ competing proposals With
respect to limiting the number of claims and prior art references (see Tr. of Apr. 3,
2019 Hr’g; D.I. 127; D.I. 131; D.I. 133);

IT IS HEREBY ORDERED, on this TWenty-second day of April in 2019,
that:

l. On or before April 26, 2018, Plaintiff shall limit itself to, and identify
for Defendant, no more than 25 asserted claims;

2. On or before May 10, 2019, Defendant shall limit itself to, and
identify for Plaintiff, no more than 80 combinations of prior art references;

3. On or before 30 days after the Court’s issuance of a Claim
Construction Order, Plaintiff shall limit itself to, and identify for Defendant, no

more than 18 asserted claims; and

4. On or before 14 days after Plaintiff has identified pursuant to
paragraph three of this Order no more than 18 claims, Defendant shall limit itself

to, and identify for Plaintiff, no more than 30 combinations of prior art referencesl

IT IS SO ORDERED.

CONNOLLY, UNITED STA S DIS'I`RICT .TUDGE

 

 

1 Plaintiff may seek to add at a later date asserted claims and Defendant may seek
to add at a later date combinations of prior art references upon a showing of good
cause that includes a demonstration that the addition of the proposed new claims or
combinations of the prior art references, as the case may be, is necessary to
vindicate the due process rights of the party in question.

2

